DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 15-19, 22-32, 45-46, and 71-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76 recites the limitation "the photosensitive detector" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will presume that the claim recites that the invention contains the limitations of former parent claim 26, specifically that it: “further comprises a photosensitive detector optically associated with the rigid imaging tip, wherein the photosensitive detector comprises a plurality of pixels”. This interpretation being both in line with both the specification and with the applicant’s remarks (submitted 01/25/2021, see page 9 second paragraph under the header “Allowable Subject Matter”) which states that they intended to include all limitations of the base an intervening claims in the instant amendment to claim 76.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 4-7, 15-19, 24-32, 71-75, and 78-79 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090299196 A1 by Bawendi et al. (hereafter Bawendi), further in view of US 5954634 A by Igarashi (hereafter Igarashi) these references taken together or further in view of either or both of US 20110009694 A1 by Schultz et al. (hereafter Schultz) and/or US 4947245 A by Ogawa et al. (hereafter Ogawa).

Regarding claims 25 and 72-73, Bawendi teaches a handheld medical imaging device comprising:
a body (see Bawendi’s Figs. 1-3 parts 14/16), wherein the body is constructed and arranged to be held in a user's hand (see Bawendi’s Abstract and Fig. 1 which depicts a device that could be easily handled and/or see [0099]); and
a rigid imaging tip (see Bawendi’s Figs. 1-2 noting the tip 64-66 and as per the ordinary meaning of this term in this context the housing/structures are rigid by virtue of not being disclosed as flexible and/or in light of Figs. 1-2 noting the existence of housing 36 and note that the other elements are secured thereto as per [0043]-[0044] so as to be rigid enough not to deform during its general/intended use), wherein a proximal portion of the rigid imaging tip is connected to and distally extends from the body (see Bawendi’s Figs. 1-2 as depicted noting that the tip elements extend from body), wherein a distal end of the rigid imaging tip defines a first plane (see the plane defined by the end of the tip at 66/70 in Bawendi’s Figs. 1-2 and/or see [0069] noting that the spacers of Figs. 1-2 serve to keep the tissue at a fixed distance relative to the proximal imaging elements, and that this even extends to the other embodiments which use optical fibers)) with a field of view with a lateral dimension between 10 mm to 50 mm inclusively --or-- wherein the photosensitive detector has a field of view at the first plane at the 
While Bawendi teaches the majority of the claimed limitations as given above, Bawendi uses a strait tipped configuration and therefore fails to fully teach the limitations: “and wherein the rigid imaging tip includes a bend such that the rigid imaging tip includes a proximal portion and a distal portion, wherein the distal portion is angled by 25° to 65° inclusively relative to the proximal portion, wherein a length of the distal angled portion is between 10 mm to 65 mm,” which were omitted from the forgoing as indicated by the ellipsis nor the related limitation “wherein the rigid imaging tip is selectively removable from the body” [claim 73].
However Igarashi in the same or an exceedingly related field of endeavor (i.e. optical imaging) teaches an exceedingly similar invention (see Igarashi’s Abstract and Fig. 1 for an abridged showing, or for a more detailed and accurate showing of just how related these arts are see line item 22. of the Office Action mailed 11/30/2017 (incorporated herein by reference) which shows that Igarashi teaches all limitations of prior parent claim 1 except the illumination sources. Likewise, since endoscope 1 includes hollow portions as depicted in Fig. 1) and Igarashi goes on to teach the missing limitations of interchangeability and different tips inclusive of bent tips (see 1) col. 4 lines 26-51 and 2) col. 7 line 53 to col. 8 line 8 which respectively set forth that: 1) the strait tip depicted in Fig. 1 is actually 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of invention to modify Bawendi to make the tip interchangeable and use a variety of tips including bent tips as taught by Igarashi as it would advantageously allow Bawendi the flexibility to use different tip configurations suited to the various different tissue surfaces that one may encounter (see Igarashi’s col. 4 lines 26-51 and col. 7 line 53 to col. 8 line 8 and col. 9 line 63 to col. 10 line 6 noting that this advantageously allows Igarashi to make use  of the various known tip configurations of the prior art, to have multiple viewing angle options, and to construct the device with separate tip and body optics such which minimizes failures and improves durability; and/or see Bawendi who at [0066] and [0068] gives an additional/alternative motivation insofar as Bawendi spells out that the  invention is meant to interact with differently shaped surfaces which, given the requirement for contact, means that different probe shapes are optimal in different situations).
Additionally or alternatively, while the foregoing rejection is accurate and even addresses something more advantageous than merely having the claimed “selectively removable bent tip” because it teaches “having a range of interchangeable tips some of which are bent” the examiner notes that it may compact prosecution to clearly show that in some instances one of ordinary skill in the art would be 
To that end, the applicant is directed to look at either or both of Schultz who teaches this motivation (see Schultz’s [0147]-[0149] and [0169] which show, respectively, that having a bent tip allows one to view a wide range merely by rotating the tip and which give an example of a 30 bent tip allowing the FOV to be a full hemisphere merely by rotation without repositioning) and Ogawa who also teaches this motivation (Ogawa’s Fig. 4(a) depicts a bent tip and then col. 8 lines 38-50 describe that having one or more bending options allows the system to meet various parts for observation such as the inside of a root canal that would not be accessible to a strait tip).
Therefore and in the alternative one of ordinary skill in the art would be motivated not only to improve Bawendi’s invention with interchangeable tips inclusive of bent tips as taught by Igarashi above, but would be further motivated to choose bent tips per se as they advantageously allow one to view a wider range without repositioning as taught by Shultz and/or because they allow one to access parts for observation that could not be accessed by strait tips as taught by Ogawa.
Additionally while teaching that the tip should be a bent tip the foregoing rejection featuring Bawendi, even as modified above, would not teach the specific angle or length requirements of 25-65 degrees and 10-65 mm.
However, the examiner notes that these sort of limitations would be considered prima facie obvious under either or both of: 1) MPEP 2144.04(IV) because this is a mere change in size/shape/proportion of the tip or 2) MPEP2144.05(I) because the modification with Schultz above covers a range which is similar to or inclusive of the claimed ranges as Schultz’s (see Schultz’s Fig. 5C which is a 30 degree bend, or 5B which is fully capable of the entire claimed range; see also Schultz’s [0056] noting the length of the tip as a whole).


Regarding claim 26, Bawendi further teaches: 26. The handheld medical imaging device of claim 25, further comprising a photosensitive detector optically associated with the rigid imaging tip, wherein the photosensitive detector comprises a plurality of pixels (see Bawendi Figs. 1-3 parts 86 in view of [0057] or [0101]).

Regarding claim 1, Bawendi teaches: 1. The handheld medical imaging device of claim 26, wherein the first plane at the distal end of the rigid imaging tip is at a fixed distance relative to the photosensitive detector, and wherein the distal end of the rigid imaging tip includes a flat surface extending at least partially across the distal end of the rigid imaging tip, wherein the photosensitive detector is focused on the first plane in at least one mode of operation (see the plane defined by the end of the tip at Bawendi’s 66/70 in Figs. 1-2 and/or see [0069] noting that the spacers of Figs. 1-2 serve to keep the tissue at a fixed distance relative to the proximal imaging elements, and that this even extends to the other embodiments which use optical fibers. Regarding the flat surface see for example Figs. 1-2 show a flat surface extending partially (e.g. the end of 66 which forms a lip) or fully (e.g. 70 appears to be at the end of the device and is completely flat)).

Regarding claims 27 and 4, Bawendi teaches: 27.  The handheld medical imaging device of claim 26, further comprising a light directing element positioned between the photosensitive detector and 

Regarding claims 5-7, Bawendi teaches: 5. The handheld medical imaging device of claim 4 wherein the excitation wavelength and emission wavelength are both between 590 nm and 850 nm inclusively. 6. The handheld medical imaging device of claim 4 wherein the excitation wavelength and emission wavelength are both between 300 nm and 1,000 nm inclusively. 7. The handheld medical imaging device of claim 27, wherein the threshold is greater than a first excitation wavelength of a first illumination source associated with the light directing element (regarding each of these, see Bawendi, paragraphs [0049]-[0050] noting Cy5 dye as an option; though this is also read on by other choices such as Prosense 750 circa [0060] or note that the emission and rejection wavelength can be selected to match any number of, or even combination of, dyes or optical probes as per [0041] or [0058]-[0059], [0087], [0090], [0100] etc.).

Regarding claim 28, Bawendi teaches: 28. The handheld medical imaging device of claim 26, further comprising optics located between the photosensitive detector and the rigid imaging tip, wherein a magnification of the optics provide a field of view between 5 pm to 100 pm for each pixel of the plurality of pixels (see Bawendi,  [0063] which gives a 5 um example or see claim 10 which gives a 15-20 um example or see [0056]-[0057] or [0062] which states that the pixel size should match the cell 

Regarding claim 29, Bawendi teaches: 29. The handheld medical imaging device of claim 25, wherein the lateral dimension of the field of view of the distal end of the rigid imaging tip is a diameter (the lateral dimension is defined by the extent of the end aperture of Bawendi which, as depicted in Figs. 1-2 as the inner diameter of part 66 which is circular in shape).

Regarding claims 30 and 71, Bawendi teaches: 30. handheld medical imaging device of claim 25, wherein the distal end of the rigid imaging tip includes a flat window transparent to preselected wavelengths. 71. The handheld medical imaging device of claim 25, wherein a sidewall of the rigid imaging tip is opaque to preselected wavelengths (see Bawendi, regarding both of these see Figs. 1-2 and note that all of the housing is opaque, then see part 70 which is a flat window, or alternatively see [0069] which note that a translucent solid piece of glass or plastic can be used at the tip as a spacer).

Bawendi in view of Igarashi teaches the base invention as given above in regards to claim 25 including using a bent tip, but these arts do not specify how the light is bent and thus fails to expressly teach: “31. The handheld medical imaging device of claim 25, further comprising a mirror or prism located within the rigid imaging tip that optically connects the proximal end to the distal end of the rigid imaging tip by bending the optical path around the bend in the rigid imaging tip.”
However, the examiner notes that this is a prima facie obvious variant to the teachings of Bawendi. Specifically, bent imaging tips of the sort claimed are old and well known in the prior art (i.e. see MPEP 2144.03) and each is known to be advantageous in certain circumstances (e.g. one might 
Therefore it would have been prima facie obvious to a person having ordinary skill in the art prior to the effective filing date of invention to either employ structures well-known in the invention of the above combined references to facilitate imaging around bends such as a mirror or prism such modifications being obvious in light of the above cited legal precedent.

Regarding claim 32, Bawendi teaches: 32. The handheld medical imaging device of claim 25, wherein the handheld medical imaging device is a handheld breast surgery imaging device (as best understood this is merely a statement of desired use and therefore it is inherent as Bawendi is already for use in a 

Regarding claims 15-16, 24, and 74 Bawendi teaches: 24. The handheld medical imaging device of claim 26, further comprising a focusing element adapted to change a focus of the photosensitive detector from the first plane at a fixed distance relative to the photosensitive detector to a second plane located beyond the distal end of the rigid imaging tip. 74. The handheld medical imaging device of claim 26, further comprising optics configured to focus the photosensitive detector on the first plane in at least one mode of operation.15. The handheld medical imaging device of claim 74, wherein the optics magnify the field of view. 16. The handheld medical imaging device of claim 74, wherein the optics demagnify the field of view (regarding all of these, see Bawendi’s Fig. 14 and [0081] wherein a motor is connected to the lens to change the focus; therefore Bawendi teaches a system that is fully capable of changing the focus and therefore fully capable of realizing a magnified or demagnified FOV).
However and in the alternate it is noted that while Bawendi has structures that render him fully capable of the forgoing, Bawendi’s intended method of use of these structures is so materially different that the applicant could, without further showings, overcome the foregoing rejection simply by claiming a similar method. To that end and to compact prosecution the examiner notes that as an additional/alternative grounds of rejection one could modify a base embodiment of Bawendi, such as is shown in Figs. 1-3 to read on not only the claims but the specified scope as follows:
lgarashi in the same field of optical imaging diagnostics (Abstract) discloses an invention that wherein the optics include a lens arrangement explicitly meant to allow for magnifying/demagnifying the FOV and changing the focal distance (see Fig. 1 noting part 2 contains subpart 9 which is prima facie fully capable of as much, and to drive the point home to its fullest then see also any of the myriad sections of text which describe this in operation such as: the Abstract, col. 2 line 25 to col. 3 line 9, col. 5 
Therefore and in the alternate it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of invention to improve the invention of the above combined references with the use of the zoom system as taught by Igarashi in order to advantageously allow for maintaining a constant light amplitude during imaging.

Regarding claim 19, Bawendi teaches the handheld medical imaging device of claim 74 but does not disclose the depth of field, and therefore Bawendi fails to teach: “19. The handheld medical imaging device of claim 74, wherein a depth of field of the optics is between 0.1 mm to 10 mm inclusively.”
However, lgarashi in the same field of optical imaging diagnostics (Abstract) discloses an invention wherein the optics include an aperture (this aperture restriction of the light-transmitting part 2S may be controlled, column 12, lines 62-67) and wherein a depth of field of the optics is between 0.1 mm to 10 mm inclusively (teaches <=0.9mm, noting the use of a variable zoom unit affecting the depth of field as per column 8 lines 8-24 and column 10 lines 28-32; and noting that beyond 0.9 mm, the depth of field necessary will cease to be maintainable; figure 6A; column 10, lines 48-54; column 13, lines 52-53) and Igarashi goes on to teach that the inclusion of an aperture and zoom unit advantageously allows for a constant light amplitude (column 12 lines 62-67, which is well understood to prevent washout (i.e. oversaturation and potentially blooming) and fadeout (i.e. undersaturation and loss of dynamic range)).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of invention to improve the invention of the above combined references with the use of an aperture and zoom system sized and configured as claimed, as taught by Igarashi in order to advantageously allow for maintaining a constant light amplitude during imaging.


	Additionally or alternatively, at least since the foregoing relies on measurement from a figure which is not necessarily to scale, the examiner notes that regardless of the size of the elements the teaching of aperture 78 itself obviates the claim in light of the legal precedent set forth in MPEP 2144.04(IV).
	Therefore and in the alternate it would have been prima facie obvious to a person having ordinary skill in the art prior to the effective filing date of invention to modify the size of the aperture of the above combined references to be between 5-15 mm, at least in light of the legal precedent for holding such modifications as obvious

Regarding claim 18, Bawendi teaches: 18. The handheld medical imaging device of claim 74, wherein the optics include an objective lens and an imaging lens (see Bawendi, Figs. 1-3 and note objective lens 68 and/or 70 and imaging lens 76).



Regarding claim 78, Bawendi further teaches: 78. The handheld medical imaging device of claim 1, wherein the photosensitive detector has a depth of field, and wherein the flat surface at the distal end of the rigid imaging tip deflects by less than the depth of field when a five pound force is applied to the flat surface (as best understood this requires that the material used to construct the distal end is stiff enough not to deform under the force in question. Likewise the applicant has given examples of how this this needs to be (see the applicants specification at [0094] noting that “Appropriate materials for forming the rigid imaging tip include, but are not limited to, polycarbonate, acrylic, and BK7 glass”) wherein if polycarbonate, glass, or acrylic are stiff enough to enforce this limitation then the examiner notes that this is simply outright taught by Bawendi when one notes [0069] thereof; alternatively, as the invention is structured for use in contacting the tissue (i.e. requires a contact force to operate) as per [0088] and Bawendi recognizes the need to stay focused as per [0081], and no section of Bawendi states that the tip is flexible or deformable and the detector inherently has a depth of field therefore it is the case that by ordinary meaning the invention will not deflect by any substantial amount (such as by one depth of field) when a nominal or reasonable tissue contacting force is applied (e.g. 5-20 lbs)).
Additionally or alternatively, at least since a portion of the foregoing relies on the ordinary meaning, the examiner notes that an additional or alternative grounds of rejection as follows: the only 
Therefore and in the alternate it would have been prima facie obvious to a person having ordinary skill in the art prior to the effective filing date of invention to modify the size/girth of the housings or structures of the above combined references to be thicker, at least in light of the legal precedent for holding such modifications as obvious which is provided in MPEP 2144.04(IV), as motivated by the desire not to have the invention become non-functional/of degraded image quality under its normal operating conditions.

Regarding claim 79, Bawendi teaches: 79. The handheld medical imaging device of claim 26, further comprising one or more illumination sources (see Bawendi’s Figs. 1-3 parts 12/20), wherein the optical path passes from the distal end of the rigid imaging tip to the photosensitive detector, wherein light passing through the first plane towards the photosensitive detector and light emitted from the one or more illumination sources both travel along the optical path through the rigid imaging tip (see Bawendi’s Figs. 1-3 as depicted plainly; also figs. 4-6 and 8-16 as depicted wherein not only are the fibers along the same axis but also a (truly and completely coextensive) optical axis exists within assembly 14).

Claims 22 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bawendi and Igarashi together or alternatively in view of Schultz and/or Ogawa as applied to claim 25 above, further in view of US 5716321 A by Kerin et al. (hereafter Kerin, previously of record).

Regarding claims 22 and 45-46, Bawendi teaches the handheld medical imaging device of claim 1, and Bawendi further teaches certain relevant features (see Figs. 1-2 noting port 44 and [0043] and [0082] which indicates that a fluid management system can be attached to the proximal body for delivering/removing fluids to/from the tissue such as contrast agents/blood respectively which implies an open/walled tip configuration such as is depicted in Figs. 16-17 and see also [0004]-[0013] and [0014] and [0090]-[0095] etc. as the whole purpose of this invention and the utility of imaging with this tip is expressly for the purpose of/linked to providing accurate resection of cancerous tissue) but Bawendi is open in a materially different way than the specification and fails to expressly teach the following claim limitations: “22. The handheld medical imaging device of claim 25, wherein the distal end of the rigid imaging tip is open, and wherein the rigid imaging tip includes at least one opening on a side of the rigid imaging tip to provide surgical access to the distal end of the rigid imaging tip. 45. The hand held medical imaging device of claim 25, wherein the rigid imaging tip includes a first portion and a second portion including the distal end, wherein the distal end includes an opening to provide access to a surgical bed, and wherein one or more supports extend between the first portion and the second portion. 46.  The handheld medical imaging device of claim 45, wherein the one or more supports define at least one opening disposed on a side of the rigid imaging tip.”
However Kerin in the related field of optical tissue imaging apparatus (Abstract) teaches a that a portion of the distal end of the device can be configured as a cage (see Figs 5-6 noting the terminal cage structure of 12/70 which encompasses the imaging structures of 14) which has advantages for these sorts of systems (col. 5 ln. 60 to col. 6 ln. 14 noting that this has multiple described advantages such as 
	Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of invention to modify the distal portion of the rigid imaging tip of the above combined references to include an open tipped cage as taught by Kerin in order to advantageously prevent white-out and keep external tissues at bay while providing surgical access.

Claim 23 is are rejected under 35 U.S.C. 103 as being unpatentable over Bawendi and Igarashi together or alternatively in view of Schultz and/or Ogawa as applied to claim 25 above, further in view of US 6837867 B2 by Kortelling (hereafter Kortelling, previously of record)

Regarding claim 23, the above combined references teach the basic invention as given above in regards to claim 1, and Bawendi even teaches an open distal tip (this can be the collar provided by the lip of 66 shown in Figs. 1-2 but also known in the other embodiments due to [0069] or show in Fig. 17) however Bawendi does not disclose an orienting feature or bar therefore Bawendi fails to teach: “23. The handheld medical imaging device of claim 25, wherein the rigid imaging tip includes at least one orienting feature extending into the field of view.”
However Kortelling in the related field of tissue imaging devices (Abstract and Background sections) teaches using a bar placed axially across the end of the imaging tip (Fig. 5C/5D parts 58/60) which would also allow one to quickly and visually observe the orientation of the device and which Kortelling teaches to be advantageous for reasons of superior structural support (col. 8 lns. 32-50 noting these are stabilizing features presented for reinforcement).
.

Allowable Subject Matter
Claim 76 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 77 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 76 and 77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10791937 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: in this instance the claimed subject matter of claims 76-77 of the instant application differs from the claimed subject matter of claim 1 of US 10791937 B2 in two ways, both of which appear to be prima facie obvious. First the instant application omits limitations found in the patent, specifically the one or more illumination sources and their associated optical path, the limitation that the rigid imaging tip is hollow, and the limitation that the rigid imaging tip ends in a flat surface; however, the mere omission of these elements would have been prima facie obvious to a person having ordinary skill in the art prior to the effective filing date of the invention for the reasons set forth in MPEP 2144.04(II). Secondly claims 76-77 of the instant application contains a series of limitations not found in the patent in question including that the FOV of the rigid .

Response to Arguments
Applicant’s arguments, see page 10, filed 01/25/2021, with respect to the previously issued 112(b) rejections have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn. 
Applicant's arguments filed 01/25/2021 with respect to the 103(a) rejection have been fully considered but they are not persuasive with each argument being responded to in the order presented as follows:

As a preliminary issue the request for abeyance for the double patenting rejection is acknowledged. The rejection must be addressed before allowance but will not be addressed further at this juncture.
On page 11 the applicant begins the main thrust of their arguments by opining that their invention has specific benefits associated with the specific dimensions for certain applications, specifically surgery and more specifically breast surgery. The applicant provides 5 sections of their specification as support for this statement which will each be addressed separately below after the primary reason why this cannot be convincing is addressed. Although the claims are interpreted in light In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); however, while this serves as an adequate rebuttal to the arguments at this juncture the examiner feels that this does not give the applicant a full picture of the issue and therefore further remarks as follows:
The claims do recite a breast surgery method or even a surgical method nor is the apparatus as claimed even intended for use in a breast surgery nor a surgery at all. The applicant has instead lain claim to “A handheld medical imaging device” per se (see Preamble of claim 25). This puts the argument entirely outside the realm of what is claimed and would make it improper for the examiner to remove the previously issued rejection even if, arguendo, they agreed with the applicant’s position. In highlighting this disparity between the claims and arguments the examiner chose to address a method first and breast surgery first for very compelling reasons; namely 1) this sort of argument would primarily be appropriate for and impactful to the examination of methods and has a nebulous or (potentially) unexaminable impact on the scope of an apparatus in most instances since this would seemingly have to be no more than a preamble limitation in the context of an apparatus, and 2) the applicant also has very different embodiments which they make similar statements about (e.g. the applicant’s Figs. 4A-C) for other surgical applications and even seemingly similar statements about very different embodiments intended for the same application (e.g. the applicant’s Figs. 5A-B which are addressed with Figs. 3A-B in the specification) which use rather different configurations that would fly in the face of certain limitations being arguably meaningful to specific surgical applications and would also serve as a meaningful rebuttal that a single specific application needed such dimensions or features. 
The foregoing is a full and complete reply to all of the applicant’s arguments including those versus other references or dependent claims; however, in recognition of the fact that the limitations will no longer be spurious if a simple amendment to include a preamble limitation that states that ‘the invention is for breast surgery applications’ and in deference to the fact that the applicant has chosen to 

The applicant’s first citation of support comes from [0063] which reads:
“[0063] In view of the above, the inventors have recognized the benefits associated with a handheld medical imaging device for use with an appropriate imaging agent. In some embodiments, the medical imaging device may provide sufficient illumination of an excitation wavelength of the imaging agent to generate a fluorescence signal from the imaging agent that exceeds instrument noise of the imaging device. In some embodiments, the illumination provided by the medical imaging device may also result in an autofluorescence signal from healthy tissue. The medical imaging device may also detect abnormal tissue at sizes ranging from centimeters to single cells with sizes on the order of 10 micrometers to tens of micrometers. Other size scales are also possible. As described in more detail below, in some embodiments, it may be desirable for the medical imaging device to be able to image a large field of view in real-time and/or be relatively insensitive to human motions inherent in a handheld device as well as natural motions of a patient involved in certain types of surgery such as breast cancer and lung cancer surgeries. The imaging device may either be used for imaging surgical beds, such as tumor beds, or it may be used for imaging already excised tissue as the disclosure is not so limited.”
In this instance the examiner notes that the citation does not address any of the debated limitations from claim 25 and so it is seemingly irrelevant to the applicant’s argument; however, the examiner notes that it is not irrelevant to the examiner’s position because it clearly emphasizes (see underline above) that the invention may be framed from the perspective of breast surgery applications 

The applicant’s second citation comes from [0069] which reads:
“As noted above, it may be desirable to improve the resolution and decrease the sensitivity of the medical imaging device to natural motions of a patient during surgery. This may be of particular benefit in surgeries such as breast lumpectomies and lung cancer surgeries where natural movements of the patient may interfere with imaging. Without wishing to be bound by theory, one way to improve resolution and decrease sensitivity to natural motions of a patient is to fix a distance between the tissue being examined and the photosensitive detector being used to capture signals from that tissue. Therefore, in embodiments, the medical imaging device may be adapted and arranged to provide a fixed distance between tissue being examined and the photosensitive detector. This might be provided in any number of ways including, for example, by constructing the rigid imaging tip such that it may be placed in contact with the tissue being examined. The imaging tip may be sufficiently rigid such that it may be pressed against the tissue while retaining its shape. Therefore, the rigid imaging tip may act as a spacer to provide a fixed distance between the tissue and the photosensitive detector. Additionally, since the rigid imaging tip may be pressed against the tissue being examined, it may resist both lateral and out of plane movements of the tissue due to patient movements.”
As with the previous citation this does not actually address any of the debated range limitations and therefore does not provide any meaningful support for the applicant’s position nor does the 

The applicant’s third citation comes from [0071] which reads:
“[0071] To facilitate insertion of a rigid imaging tip into a surgical cavity, in some embodiments, it may be desirable for the rigid imaging tip to include a distal portion that is angled relative to a proximal portion of the rigid imaging tip or relative to the body of the hand held device. An optical path of the device may pass from a distal end of the rigid imaging tip through both the distal and proximal portions of the rigid imaging tip to an optically associated photosensitive detector. In order to bend the optical path around the angled distal and proximal portions, the rigid imaging tip may include an appropriate optical component located between the proximal portion and the distal portion of the rigid imaging tip, such as a mirror or prism, that is adapted to bend the optical path around the angled portion of the rigid imaging tip. In one specific embodiment, the rigid imaging tip may have a distal end defining a focal area with a lateral dimension of about 10 mm to 50 mm inclusively, 15 mm to 35 mm inclusively, 25 mm to 35 mm inclusively, or any other appropriate range of dimensions. The distal portion of the tip is also angled relative to the proximal portion by an angle of between about 25.degree. to 65.degree. inclusively, 35.degree. to 55.degree. inclusively, or any other appropriate angle. Additionally, the distal portion of the rigid imaging tip may have a length along the optical path that is about 10 mm to 65 mm inclusively, 25 mm to 65 mm inclusively, or any other appropriate length. Such an may be particularly suited for use in breast surgeries, whereby the device can be rotated by hand to easily position the focal plane relative to the surgical bed.”
This  addresses limitations found in the claim but as the applicant can likely discern from the underlined portions above it does so in an underwhelming manner that could not possibly be held to support the conclusion that the particular ranges in question are meaningful nor that they are advantageous per se. Rather and to the contrary they actually speak against the ranges being of particular merit because they are explicitly open ended and recite in each instance “or any other appropriate [value]”. This clearly iterates that the applicant intends for the reader to understand that there are other appropriate values that “may be particularly suited for use in breast surgeries”. Likewise the examiner also notes that the citation does not state that the embodiment is “particularly suited” to do anything rather only that it “may be” which precludes any direct applicability even if we assume this is an advantage. Likewise this in no way links either of the recited ranges to being the reason why the invention of that embodiment would be “particularly suited” to do anything so this is irreparably deficient for the purpose of supporting the applicant’s claim even if we presume that the invention is somehow amended to be ‘for breast surgery’. Moreover the idea that something “may be particularly suited” rises to the level of showing that a range is unobvious and of particular merit is something that is prima facie disagreeable. As such the examiner can clearly discern why the passage is relevant to their own position, as it clearly states that other ranges are equally as applicable and therefore utterly rebuts any argument that the claimed ranges are of particular merit, but cannot fathom why the applicant would cite such a passage in defense of their position and recommends that the applicant thoroughly expound upon their rational for the argument in light of such evidence if they intend to pursue anything along the lines of this argument in the future.

The applicant’s fourth citation comes from [0084] which reads:
may be optimized to take into account both the desired imaging depth as well as anticipated natural movements of a patient during surgery. For example, movements of the chest during lung cancer and breast lumpectomy surgeries are to be expected. Consequently, the depth of field of an imaging device may be between about 0.1 mm and 10 mm inclusively, 0.1 mm to 5 mm inclusively, or 1 mm to 5 mm inclusively. However, it should be understood that other depths of field both larger and smaller than the ranges noted above are also contemplated.”
This citation also presents many issues which prevent it from being interpretable as support for the applicant’s position. As a non-starter the examiner notes that the range in question is not claimed in the argued claim and that the applicant has not addressed the further art used by the examiner to rebut this limitation in the dependent claims for which it is relevant such that this is prima facie spurious. Likewise the citation explicitly speaks against the range being of particular merit in the same way the previous citation did and therefore the applicant is directed to read that passage as all portions of it appear to be relevant, mutatis mutandis – specifically that this addresses the depth of field instead of other dimensions. Lastly and just to fully compact prosecution the examiner has taken the initiative to underline the one meaningful point of the passage which is that the applicant actually uses the word “optimized”. This is the only thing that could loosely be taken as a statement that the range in question is of particular merit that the applicant has presented in any referenced citation. The examiner would reiterate that this appears to be undone by the fact that this is “may” be an optimum and that this is explicitly disclaimed by the idea that “other depths of field both larger and smaller than the ranges noted above are also contemplated” to fulfil this same requirement but it at least in some small way touches on the core issue which is that in order for something not be me a “mere change in size or shape” it has to be of particular merit in an unobvious way. A specific showing that a particular size or shape would lead to results that are unobvious is the burden of proof that rests on the applicants and any citation that does not address how the particular dimensions are an optimum (or similar wording) is, in the end, irrelevant to prosecution. Specifically the examiner notes the same section of the MPEP 2144.04(IV) previously cited to the applicant and remarks that it contains many similar statement; e.g. “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” or “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” or most pressingly “The court held that the configuration of the [item] was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”. In each instance that court required the applicant to provide persuasive evidence that the particular size/shape was significant because the fact that things of different size/shape are best suited to different uses on its own is insufficient (e.g. Lincoln Logs and beams for an actual log cabin are both the same in most regards and both can serve as housing – for toy soldiers and for real adults respectively, where both would be prima facie rather bad at housing the opposite – yet absent some meaningful rational why one is not merely a larger/smaller building material these would prima face obvious in light of each other in the PTO’s eyes despite their clearly different intended uses/functionality). Since this is the only statement the applicant has provided that actually address the merit of the issue, and since it both does not apply to the argued claim and since this cation 1) does not provide any details/evidence as to why this would be an “optimum” and 2) is disclaimed in such a way that it does not limit the ‘potential optimum’ (i.e. note “may” which also undoes the applicant’s position) to be exclusive of literally dimensions as it explicitly considers other ranges to satisfy this condition. As such this entire argument is tantamount to a mere allegation of patentability (i.e. can be held as incompliant with 37 CFR 1.111(b)) at least for the independent claim in question.

The last citation proffered by the applicant in support of their position comes from [0108] which reads:
“[0108] In some embodiments, a rigid imaging tip 102 may also include a bend 110 to facilitate access of a medical imaging device into a surgical site. For example, a distal portion 104 of the rigid imaging tip may be angled relative to a proximal portion 106 of the rigid imaging tip. Any appropriate angle between the proximal and distal portions to facilitate access to a desired surgical site might be used. However in one embodiment, an angle .alpha. between the proximal and distal portions may be between about 25.degree. to 65.degree. inclusively. For example, a rigid imaging tip may have an angle .alpha. that is equal to about 45.degree.. In embodiments including an angled distal portion, the rigid imaging tip 102 may also include a light bending element 122 adapted to bend an optical path 140 through the bent rigid imaging tip. Appropriate light bending elements include, but are not limited to, mirrors and prisms. It should be understood that the specific shapes and dimensions of the rigid imaging tip may be selected to facilitate use in specific surgeries. For example, a medical imaging device may include a distal end 104a with an opening that defines a focal plane with a field of view with a lateral dimension between about 10 mm and 50 mm, though field of views with dimensions both greater than and less than those noted above are also contemplated. This lateral dimension may be a diameter, though geometrical shapes other than a circle might also be used. The rigid imaging tip may also include a distal portion with a length between about 10 mm and 65 mm. In the embodiment shown, this is the distance from the distal end 104a to the point where the optical path contacts the light bending element 122 as depicted in the figure. Such an embodiment may be of particular use in breast surgeries, though it might also be used for other surgeries such as brain cancer surgeries, ovarian cancer surgeries, and other types of cancer surgeries as well.”

The applicant then turns to address Schultz alone on page 12; however this is not convincing for a great many reasons. First and foremost this is strictly piecemeal analysis as the applicant explicitly addresses Schultz alone and therefore could be held to be spurious. Likewise the actual statements therein do not compel the examiner to reconsider any portion of the rejection. For example the applicant opines that Schultz’s length of 1.5-30 times its width makes it a catheter, which is irrelevant, though this statement is backed up by citation from sections and embodiments of Schultz not utilized by the examiner which are therefore also irrelevant. Moving on from that issue it can also be seen that this would not differentiate Schultz from the applicant’s specification (though multiple other things would) because the applicant addresses the need to have a sufficient distance between the proximal portion and the tip but does not address the need to have a short arrangement and also which is exactly in line with the claims because it overlaps the claimed range e.g. the claims allow for a width of 10 mm and a 
With regards to Schultz, specifically and to clarify the record the examiner has utilized Schultz in two exceedingly different capacities on pages 7-8 of the previous office action respectively. The first of these, which corresponds to the citations of Schultz discussed by the applicant is not a physical combination of any form. Schultz is explicitly brought in only to provide motivation to make a previously/above included modification that the other prior arts taught but did not showcase the advantages of. This addresses only the advantages of having interchangeable bent tips and does not address the length at all, nor did the examiner state that it did nor has any statement made by the applicant been relevant to this grounds of rejection as this is not about the length. The second usage of Schultz was an actual modification to the invention in light of the teachings of Schultz and in light of MPEP 2144.05 and it addresses the length but it does so using citations not addressed in any way by the applicant. These are exceedingly different and it is unclear why the applicant is discussing Schultz [0147]-[0149] in the context of length and also unclear why the applicant is referring to a physical modification if they are discussing how the examiner utilized Schultz’s [0147]-[0149].
Lastly the examiner’s usage of Schultz in rejecting the length range was only in the alternate and the applicant does not appear to substantively address the examiner’s other grounds of rejection such that it is presumed that the applicant understands and agrees with the applicant’s other grounds of rejection.

The last portion of the remarks against the independent claim occurs on page 13 and bolds a statement that the examiner cannot assume that the changes are a mere change in size or shape. The examiner freely admits that if the specification both showed that the size/proportion of elements provided an advantage and also that the specification taught that this was unobvious that there would be no viable way to make such a rejection. The examiner would even go so far as to say that merely having the specification teach that the size or shape in question confers an advantage would at least 
The applicant then concludes on page 13 with the opinion that the dependent claims are patentable at least due to dependency; however for each of the foregoing reasons the examiner is of the opinion that the independent claims are not patentable over the prior art and therefore does not find this argument convincing for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793